 TLT BABCOCK INC163TLT-Babcock,IncandGlennA HeyburnandJoseph P MarangoniCases 8-CA-20075 and8-CA-20076March 13, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn August 18, 1988, Administrative Law JudgeIrwin Kaplan issued the attached decision The Re-spondent filed exceptions and a supporting bnef,and the General Counsel filed a reply bnef to theRespondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, TLT-Bab-cock, Inc, Medina, Ohio, its officers, agents, successors, and assigns, shall take the action set forthin the OrderITheRespondent has exceptedto some ofthe judges credibility findrags The Board s established policy is not to overrulean administrativelaw judge s credibilityresolutions unless the clear preponderance of allthe relevantevidenceconvincesus thatthey are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findings In sec II B 1 par2 of his decisionthe judgeinadvertentlyreferred to the date of the January1986 reorganization as 19882We agree with the judges findings that Glenn A Heyburn andJosephP Marangoni wereselected for layoff fordiscriminatory reasonsand thatthe Respondents alleged reasons for selecting them are pretextualBecauseof this finding we find it unnecessaryto pass onthe judge sfinding thatthe record does not support the Respondents assertion thatlegitimate businessconditions dictated the November 6 1986 layoffsMark Carissimi Esq,for the General CounselWilliam A Ziegler Esq (Sullivan & Cromwell),of NewYork, New York for the RespondentDECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge Theseconsolidatedcaseswere heard in Cleveland, Ohio, onOctober 14 and 15 1987 The underlying charges in Case8-CA-20075 were filed by Glenn A Heyburn on May 41987, and in Case 8-CA-20076 by Joseph P Marangonion that same date These charges gave rise to an orderconsolidatingcases,consolidated complaint, and noticeof heanng dated June 18, 1987 (slightly amended at theheanng)The essence of the consolidated complaint is thatTLT Babcock, Inc (the Respondent), permanently laidoff employees Heyburn and Marangoni because it believedthat they would support or favor theunionization of Respondents employees' and because they engaged in concerted activities for their mutual aid or protection regarding working conditions and that the Respondent thereby violated Section 8(a)(3) and (1) of theNational Labor Relations Act (the Act)The Respondent filed an answer (amended at the hearing) conceding, inter alia, jurisdictional facts and the supervisory status of certain individuals, but denying that itcommitted any unfair labor practicesBasedon the entire record, including my observationsof the demeanor of the witnesses as they testified, andafter careful consideration of the posttnal briefs, I makethe followingFINDINGS OF FACTIJURISDICTIONThe Respondent,TLT Babcock,Inc, is a Delawarecorporation engaged in the manufacture of industrial fansfor the power generation industryThe Respondentmaintains its administrative headquarters in Fairlawn,Ohio,and its production facility in Medina,Ohio It isalleged the Respondent admits,and I find, regarding theaforenoted business operations, that the Respondent annually sells and ships products,goods,andmaterialsvalued in excessof $50,000 from its Ohio facilities directly to points outside the State of Ohio It is alleged, therecord supports,and I find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and(7) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background and Sequence of EventsThe Respondent is engaged in the business of manufacturing and repairing industrial exhaust fans used pnmanly for the powergenerationindustry It has had its administrative headquarters in FairlawnOhio, since theearly 1970s and a production facility in Medina Ohiosince 1977The facilities are approximately 17 milesapartThere are approximately 70 employees employedat the Fairlawn location and 13 and 15 employees at theproduction facility in Medina None of Respondents employees have been represented for collective bargainingpurposes, no representation petition has ever been filed,and there is no evidence of any union organizing for anyof these employeesEarly in 1983 some of the employees at Medina expressed their displeasure to each other concerning mandatory overtime and, to a lesser extent, safety conditionsIn the spring of 1983, employee Joseph Marangoni (oneof two allegeddiscriminatees)wrote a letter to thenpresident of Respondent Joseph Dziewisz, outlining employee dissatisfaction over working conditions The letterwas signedA concerned employee, ' and did not other293 NLRB No 23 164DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwise identify its authorMarangont had Glenn Heyburn(the other alleged discriminatee) deposited the letter inthe interoffice mail at Fairlawn for delivery to Dzlewiszat that time, Heyburn was employed at Fairlawn, butwas soon after to be transferred to Medina (for nondiscriminatory reasons)Still,during the spring of 1983 and approximately 1week after Heyburn transferred to Medina, Dziewiszconveneda meetingof all production employees in thecafeteria at the Medina plant and excluded all managerialand/or supervisory personnel The plant manager at thattime was Mike Hug and he too was excluded from themeetingDziewisz told those assembled about the letterhe had received from a concerned employee (ACE) regarding employee displeasure over working conditionsFurther, Dziewisz indicated that he was upset and statedthat he had called this meeting to learn about and discussthe working conditions that triggered the letter He alsoinvited employees to feel free to discuss any of theirproblems with himAccording to Marangoni, without contradiction, afterthe aforenoted meeting, he was told by Ed Johnson, hisimmediate supervisor that Plant Manager Mike Hug wasout to get the person who wrote the ACE letter A shorttime later, as testified byMarangoni,Hug summonedMarangont to his office and there stated that he understood thathe (Marangoni)wrote the ACE letter Marangovt denied writing the letter to which Hug assertedlyresponded, I still think you did (Hug did not testifyand was still employed by Respondent at the time of thehearing )Marangont and Heyburn testified that the months followingDziewiszmeetingwith employees had notshown any significant change in working conditionsThus in the fall of 1983 they collaborated in composinga leaflet under the acronymA C E which posed anumber of questions highly critical of management Theleaflet also advised employees that a union representativewould becomingout shortly(G C Exh 2) Marangone and Heyburn posted a copy of the leaflet on thebulletin board in the Respondents cafeteria and spreadother copies around employee toolboxesThat samemorning the leaflet was removed from the bulletin boardas well as most of the other copies at the facility by oneor more unidentified individualsIn August 1983 Daniel Goodrow replaced Ed Johnson as plant foreman at the Medina facility (Goodrowlater became plant manager) According to Goodrow herecalled that he made the following rhetorical commentat that time 'I wonder who would have wrote [sic] sucha thing [the ACE leaflet]He also recalled that Marangovt was in the area when he made that comment Marangoni testified that Plant Manager Hug and Goodrowoften referredto him asACE Although Goodrow admitted as much, he asserted that from time to time[e]verybodywas callingeach otherACE He also acknowledged that the reference was inspired by the ACEleafletsHowever, Goodrow denied any knowledge ofeitherMarangoni s or Heyburn s involvement in theACE leaflets However Goodrow denied any knowledge of either Marangoni's or Heyburn s involvement inthe ACE leaflets or other writtenmaterialIn early January 1984Marangont and Heyburn, stillunhappy over certain working conditions, wrote to DaveBrown, an official of Babcock and Wilcox, Respondent scorporate parent, wherein they traced their anonymousefforts to get mangement to take steps to improve working conditions to no avail (G C Exh 9) The letterdated January 9, 1984 and composed mostly by Heyburn, again under the acronym ACE and highly criticalof Plant Manager Hug, in its entirety states as followsJanuary 9, 1984Dear Mr Dave BrownI am a TLT Babcock Medina employee Before Igo any further I'd like to tell you whyI in jumpingtheChain of Command Several months ago ananonymous letter was sent to Mr Dziewisz tellinghim of problems at the Medina facility, this letterwas very specific at times As a result of this letterMr Dziewisz came out to Medina and had a meeting with all the shop personnel He asked what theproblemswereOnly a couple people answeredsince theywere not sure that what was saidwouldn t get back to Mike Hug The problems thatwere brought out, we were promised would betaken care of The next day Mike Hug knew everything that was said so he had plenty of time tomake excuses, before he was called in to see MrDziewisz Two days later Mike Hug commented toseveral different people that if whoever wrote thatletter had given him a couple weeks he would havehandled itThis left people wondering what hemeant About a week later our foreman Ed Johnsonwas put on probation The sad part about it wasthat letter was 100% about Mike Hug, but he wasable to turn it around on someone elseTwo times since then we have went [sic] to MrDziewisz about Mike Hug Both times we failedIt's to the point now that all this dust straightens[sic]Mike Hug's position with upper managementRecently,we were asked if we wanted to sitdown and have a gripe session we asked to haveCarl Bako there We were told that would be fine ifwe gave Mike Hug two days with our gripes so hehas time to come up with excuses Then we declinedThis is why I m writing straight to you,we re tired of excusesRight now if a vote was taken I in sure we couldvote a union in Medina We don t really want onebut it seems like the only way Now I could writefor the next three pages about Mike Hug and whyhe shouldn t have his job but that can wait Thereare three problems that I d like to bring up If wecould at least see a little hope in these three areaswe could avoid what no one wants to happenIProgression verses promotion we were told noone at Medina can be promoted inside Medina anymore except, to a supervisory position Now it s aprogression (which has no monetary compensation)They tell us that s the way its always been Itseems funny that we have different pay scales andresponsibilitiesand abilities in different jobs and TLT BABCOCK INCnow their [sic] not promotions That gives little incentive to learn moreWe don't have a problemwith the 3-7% raise just the fact we cant be promotedIIOvertime,Most weeks we work 58 hoursThis is a lot of overtime For the most part no onereallymindsworking overtime in fact a lot ofpeople depend upon it The problem is though overtime is supposingly not mandatory, but we're noteven asked anymore if we want to work ten hours aday,we are just scheduledWere still asked towork Saturday though Schedules change so oftenyou can t even make day to day plans, and if youturn down ovetime it's a federal offenseIIISafety, This is a joke in Medina, Mike Hug isproud of his lost time record, but doesn't do muchto keep itWe have a monthly safety meeting whichisa jokeWhat it turns out all they want is theproduct out fast and cheap Especially in radial assemblyOSIA [sic] would have something to sayIn fact, just last week if Mr Dziewisz wasn't inMedina either someone would have been fired orhurtWhen people get hurt either they are writtenup or even put on probation Even outside contractors on the test stand have said Mike Hug is goingto kill someoneI hope you will look into these statements Thankyou for your timeACEA Concerned Employeecc D E Heyburn iHeyburn testified that approximately 1 week later,Goodrow asked him if he knew who wrote the aforenoted letter, to which Heyburn replied in the negative Atthat time, Heyburn had already transferred back fromFairlawn to the production floor at the Medina facilityand Goodrow was his immediate supervisor The nextday, as testified to by Heyburn without contradiction,Hug called him into his office and also asked whether heknew who wrote the most recent ACE letter WhenHeyburn indicated that he was not sure, Hug asked himto find outWithin a few weeks Hug was transferred toRespondents Fairlawn facility in what was called a lateralmove (Hug was still employed by the Respondentat that location in a marketing position at the time of theinstant hearing) Terry Speck became the new plant managerAccording to Marangoni and Heyburn, during theperiod in which Speck served as plant manager, fromearly 1984 to early November 1986, a much better working relationship existed between employees and Speckthan had existed with HugMarangoni characterizedSpeck as beingmore people oriented ' As explained byMarangoniYou could go to him [Speck] with a problem and he would attempt to rectify it if it was withinhis powerMarangoni and Heyburn did not compose ordisseminate any written material critical of managementor working conditions during this periodiD E HeyburnisGlenn Heybu n sfather and at the time of the letterwas a vice president and member of Respondent s board of directors165In October 1984, Marangoni transferred from the production floor to the quality control department, wherehe remained until a reorganization occurred in January1986 Along with the reorganization, Marangoni returnedto his former position as an assembler on the productionfloor There, Marangoni was again under the immediatesupervision of Goodrow, who told Marangoni that hewas happy to have him backAccording to Robert Smith, while employed by Respondent in January 1986, he overheard Goodrow say inthe locker room area at the Medina plant that I don twant a union to come to TLT because we would go outof businessSmith testified that employee Patrick Kellywas in the locker area at the time Goodrow denied thatany such conversation took place (At the time Smithtestifiedhe was a college student and no longer employed by Respondent) Marangoni testified that in thespring of 1986, he had a generally friendly conversationwith Goodrow in the latter s office, in which Goodrowstated that he knew that he (Marangoni) had been involved in writing the letters that led to Hug s departureas plant manager 2 Further, Goodrow assertedly toldMarangoni that he (Goodrow) believed that he couldrectify any of the problems on the production floor andthat it was unnecessary for the employees to be represented by a unionMarangoni asserted that regardngthese comments made by Goodrow, he, Marangoni didnot respond Goodrow could not recall any such conversation and denied telling Marangoni that he knew that hewrote the letters to Dziewisz or Brown (the ACE letters)In June or July 1986, Goodrow left the Medina plantto become section manager of materials and operationsThere Goodrow, inter alia, supervised activities relativeto purchasing inventory, and production controlIn November 1986,3 Respondents president was JohnFinnGoodrow testified that on or about November 1,Finn informed him of another reorganization and, due toa drop in business, there would have to be a reduction inforceFinn offered Goodrow one of three choices (1)plant manager at Medina (2) manager of purchasing or(3) a position in project management Goodrow electedto become plant manager at Medina, replacing TerrySpeck The latter transferred to Fairlawn where he assumed many of the same functions previously performedby Goodrow at that location Finn also informed Goodrow that, in line with the reorganization, as plant manager, he would be reporting to a new operations manager who would also be housed at the Medina plantWithin a few days, Terry McEntee, the new operationsmanager, told Goodrow that a staff meeting hadbeen held and that it was decided to lay off four employees two from each of the facilitiesMcEntee had beenmanager of customer parts and services with no previousknowledge of the employees at the Medina plant Thus2AlthoughMarangoniwas cross-examined he placed this conversationin the fall of 1986 However asGoodrowwas then employed at the Fairlawn location and as I foundMarangonrotherwise to be a credible andreliablewitnesss I find that this conversation occurred in the spring of1986asMarangonifirst testified3All dates refer to 1986 unless otherwise indicated 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(as testified to by Goodrow),McEntee asked Goodrowto select the two employees to be laid off at the MedinaplantThe next day, November 5, Goodrow informedMcEntee that he decided to lay off Marangoni and HeyburnAccording to Goodrow,in arriving at his decision heassessed all 13 production employees then employed attheMedina location in terms of cost to the company[relative to]benefits received from [employees]Goodrow testified that he knew almost immediately thatHeyburn would be selected Thus Goodrow noted interalia, that Heyburn had already been out of work a goodportionof that year due to an accident and the Company would suffer least by his departure (Heyburn had suffered a work related injury in early 1986 whereby he suffered torn cartilage to his knee)Goodrow also notedthatHeyburn had suffered a number of other accidentsthat had diminished his capacity to work and thathe had a history of horseplay'for which he received awritten warning in January 1986 (R Exh 5)Heyburnwas also the third highest paid production employeeGoodrow assertedly evaluated this salary factor relativeto his performance and determined that as there wereother employees who could do Heyburn's work, that thelatterwas a logical person[for the Company] to dowithout 'According to Goodrow,he followed the same valueanalysis" in selectingMarangont for layoff as he hadwith Heyburn In Goodrow s words, TLT was not getting the best value for their dollars spentMarangontwas the highest paid production employee and had alsoserved frequently as a leadpersonAlthough Goodrowacknowledged that Marangont had proven ability, theformer also asserted that Marangont had become moodyand had ignored him (Goodrow)and other employeesever since the reoganization back in January 1986 whichresulted in Marangont leaving the quality control department and returning to production Goodrow did not sayanything to Marangont in 1986 about his changed attitude or more paticularly about his so called moodinessNor did Goodrow issue any warning in writing to Marangoni in 1986On November 6 Goodrow and McEntee notifiedMarangont at the Medina facility that he had been selected for layoff They noted that other lower paid employees were qualified to perform his duties and that cost reductions dictated that he, as the highest paid productionemployee,had to go Heyburn was not at work that dayand was notified of the layoff by letterMarangoni testifiedwithout contradiction, that on theday of the layoff as he was getting into his car todepart,Speck came over and stated that he was "verysorryand that he had no explanation for what hadhappened Speck also offered assistance to Marangoni, ifneededMarangont asked for a letter of recommendationfor another job, which Speck provided about 2 weekslater on company letterhead under Speck s new title,manager,materials and operations(G C Exh 10) Byletter dated December 11, 1986 Speck,atHeyburn s request,also provided him a letter of recommendation(G C Exh 12)Goodrow testifiedthathe selectedMarangont andHeyburn without consulting his predecessor,PlantManager Speck, or with input from anyone else AccordingtoGoodrow,he drew entirely on his own experienceswith production employees at Medina Goodrow alsotestified that Speck told him after the aforenoted decisionwas made that he (Speck)would not have selected Marangoni for layoffB Discussion and Conclusions1CredibilityThis case in large part turns on credibility resoultionsIf the General Counsels witnesses are credited,itwoulddirectly establish certain key elements necessary to support a prima facie case For example, former employeeRobert Smith testified that he overheard Goodrow saythe he opposed a union because [the Company] wouldgo out of businessAccording to Marangoni,Goodrowtold him that he knew that he was involved in writingtheACE letters, which led to former Plant ManagerHug s departure Further,Goodrow assertedly told Marangoni that a union was not needed because he, Goodrow,could handle production problems Goodrow onthe other hand denied making such statements and alsodenied that he had any knowledge or that he even suspected that Marangont and Heyburn were involved inunion or other concerted activities regarding terms andconditions of employment (Tr 356-357)In assessing Goodrow s credibility,I found him to belargely conclusionary and at times inconsistent,elusive,unresponsive and implausibleFor example,Goodrowtestified that after the reorganization of January 1988,which resulted in Marangont s return to the productionfloor, the latter had become moody and noncommunicative to him (Goodrow) and other employees AccordingtoGoodrow this impacted adversely on Marangont sability to serve as a leadperson and was a factor in selecting him for layoff In rejecting Goodrow s unsubstanbated assessment it is noted,inter alia that Goodrow admittedly said nothing to Marangont about his attitude nordid he issue anything in writingAs noted above Goodrow denied knowledge of anyrole by Marangoni and Heyburn in union and/or ACEactivities I find,however that his testimony in this critical area was elusive,inconsistent unresponsive and lessthan forthrightThus it is noted that Goodrow firstdenied tht he ever called Marangont or HeyburnACE(Tr 357)However after the next question was put toGoodrow he asked to go back to his previous answer tobe able to respond in my own wordsThus instead ofresponding with a yes or no, Goodrow testified that henever referred to Mr Marangont or Mr Heyburn anymore or less than [other employees](Tr 358) Whenthe same question was again put to Goodrow, this timehe finally responded in the affirmativeWhen askedabout the circumstances, Goodrow testified as followsItwas common in the shop that,when somebodydid something the least bitoff color you knowfrom timeto time, somebody would go up and say,Better watchitAce (Tr 358 ) TLT BABCOCK INC167Goodrow noted that the term ACE had come fromtheform [ACE letter] that talked about the Union(Tr 360) At another point he asserted that "[e]verybodywas calling each other ACE (Tr 361 )There was no corroborative evidence however, and IrejectGoodrow s assertion that employees other thanMarangoni and Heyburn were called ACE Noting thatGoodrow acknowledged that his reference to ACE wasinspired by the ACE letters (Tr 359-360), that he admittedly calledMarangoni and HeyburnACE , that thesubject was common in the shop and that only a relatively few number of employees (approximately 13 production employees) were employed at the Medina plant,Ifind it highly unlikely and reject Goodrow'sdenialsthat he had any knowledge of Marangoni and Heyburnvis a vis ACE activities 4As for the credibility of Marangoni and Heyburn, Ifound him to be generally consistent, responsive andmutually corroborative, I also found their testimony wasotherwise largely supported by record evidence, i e, letters of recommendation by former Plant Manager SpeckFurther, it is noted that their testimony was uncontradicted in critical areas by former Plant Managers Hugand Speck Neither Hug nor Speck testified althoughthey were still employed at the time of the hearing Hugwas employed in marketing Speck was the manager ofpurchasingBecause of the foregoing and on consideration of demeanor factors, I find that Marangoni and Heyburn arecredible and reliable and credit them over Goodrow inallmaterialareasin conflict2The alleged unlawful layoffsUnder the Board's causation test,' in 8(a)(3) cases orprotected activity under Section 8(a)(1) the GeneralCounsel has the initial burden to make a puma facieshowing that the union or other protected activity was a`motivating factor in the employer's disputed actionOnce accomplished, the burden then shifts to the employer to demonstrate that the same action would havetaken place notwithstanding the union or other protectedactivityWright Line251NLRB 1083, 1089 (1980)Here, it is beyond dispute that the ACE material settingforth various employee complaints over working conditions,which was composed and disseminated by Marangone and Heyburn, constituted protected concerted activitiesSee generallyMeyers Industries,268 NLRB 493(1984)(Meyer),adhered toMeyers II,281NLRB 1882(1986)affdsub nomPrill vNLRB,835 F 2d 1481(D C Cir 1987) see alsoHarris Corp,269 NLRB 733(1984) It is also noted that this same material raised thepotential for employees to turn to a union if the Compa4In rejectingGoodrow sdenials I do not rely on the testimony offormer employeeJimmy PiggottAccording toPiggottin early 1987 Goo-drowtoldhim just in passing that he knew thatHeyburnandMarangoniwere behind ACEPiggottdemonstrated poor recallwas not responsiveand expressed resentment toward Respondent as a result of his ownlayoff In these circumstances and on demeanor considerations I rejectPiggottsvague account of the conversation in question On the otherhand I credit the testimony of former employeeRobert Smithwho voluntanly left Respondent to attend school I did not detect any bias orhostility on the part of to attend school I did not detect any bias or hostility on the part ofSmithand found him to be responsive and forthrightny failed to adequately address these employee concernsThus, the ACE letter to Respondent dated January 9,1984, stated in pertinent partRight now if a vote wastaken I in sure we could vote a union in Medina Wedon t really want one but itseemslike the only way(G C Exh 9, par 4 )The Respondent does not dispute that ACE activitiesconstituted protected action but rather that it did nothave knowledge that Marangoni and Heyburn were involved in such activitiesMoreover, the Respondent contends that even with knowledge and a finding a primafacie case, the Company s decision would have been thesame on the basis oflegitimatenondiscriminatory businessreasonsI find that the weight of the credible evidence clearlyjustifies an inference that the protected action in questionwas a motivating factor in Goodrow s decision in selecting Marangoni and Heyburn for layoffs Thus, I find thatthe General Counsel has established all the elements necessary to support a prima facie violation activity, knowledge,timing and animusFirst, for reasons stated previously, the credited evidence disclosed that Marangoni and Heyburn were theprincipals behind ACE and that Goodrow had knowledge thereof (See sec 1, Credibility, supra )With regard to timing, while it is noted that the lastACE letter was written in January 1984 (G C Exh 9),approximately 2 years and 10 months before the layoffs,thishiatuswas due largely to the departure of PlantManager Hug, who was the cause of much of the discontent In any event, the credited testimony disclosed thatthen Foreman Goodrow continued to refer to Marangoniand Heyburn as ACE long after their last letter to RespondentFurtherMarangoni credibly testified that inthe spring of 1986 Goodrow told him that he knew thathe (Marangoni) participated in writing the ACE letter,which caused the removal ofHug asthe plant managerIn these circumstances I view the timing of Goodrow sfirst official act as the new plant manager to wit, the disputed layoffs in November 1986 as highly suspicious anda factor tending to support the General Counsels primafacie caseAs for animus the remaining element, the credited testimony disclosed inter alia, that Goodrow opposed theunion concept and related ACE activities As noted previously Smith credibly testified that he overheard Goodrow state that he opposed a union because the Company would go out of business Further Marangoni credibly testified that during a conversation in which Goodrow had ascribed to Marangoni some responsibility forACE, Goodrow also told Marangoni that employees didnot need a union because he Goodrow could rectifyany production problems However even in the absenceof such direct testimony reflectingan antiunion animus Ifind that the total surrounding circumstances justify aninference of unlawful motivation noting particularly thatthe variousreasonsgiven by Goodrow for simultaneously selectingMarangoni and Heyburn for layoffs do notstand scrutiny and are pretextualAs the Board has observedA pretextualreason,of course supports an inference of an unlawful one'KellerMfg Co237 NLRB 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD712, 717 (1978) See alsoShattuck Denn Mining Corp vNLRB,362 F 2d 466 470 (9th Cir 1966),Abbeys Transportauon Services,284 NLRB 696 (1987)Having found that the General Counsel has satisfiedhis initial prima facie burden as required underWrightLine,Iturn now to consider whether the Respondentmet its burden under the same causation test to witwhether it would have taken the same disputed actionabsent the protectedACE activitiesFirst, I find that the record falls far short of establishing that business conditions were such that a reorganization or layoff would have occurred absent Goodrow sdesire to rid himself of all traces of ACE The onlyrecord evidence in support thereof is Goodrow s uncorroborated testimony that a decision was made by seniormanagement for a reduction in force (RIF) Admittedly,Goodrow did not attend any such meetings and had nopersonal knowledge" (Tr 283) Goodrow also madesome vague reference to having seen inter corporatedocuments on the subject of RIF s that are of a confidential nature' (Tr 381-382) According to Goodrow,again without any supporting documentation business ingeneral had been declining since 1983 5 In these circumstances, noting particularly a dearth of probative documentary evidence and corroborative testimony and as Iotherwise did not find Goodrow to be a reliable or crediblewitness, I find that the record does not support hisassertion that legitimate business conditions dictated thedisputed layoffs in November 6Assuming arguendo legitimate conditions justified theRIF s in question I find that the Respondent failed tomeet its burden of showing that Marangoni and Heyburnwere selected apart from their protected activitiesAccording to Goodrow he selected Marangoni andHeyburn after a value analysis covering each of the 13production employees and concluded that the Companywould suffer least with their departure Regarding MarangoniGoodrow noted that he was the highest paidproduction employee and concluded that [the Company]was not getting the best value for their dollarsspent(Tr 72) Goodrow acknowledged that Marangone was promoted to quality control in 1984 because hewas a very good employee and had served in lead capacitiesHowever Goodrow also asserted that Marangone became moody and/or noncommunicative to himand to fellow employees and his effectiveness therebysuffered after the reorganization in January 1986 That5 TheRespondent placed in evidence a document indicating that sinceMay 1 1983 through November 7 1986 it had laid off nine employeesincludingMarangoniandHeyburnfrom the Medina location(R Exh 1)However I find that this document without more is of little probativevalue For example the record is devoid of any corroborative testimonyor supporting documents linking theselayoffs toany downturn in business or even to any reorganization8Goodrowacknowledged that after he laidoff MarangoniandHeyburnhe hired some temporary employees who to some degree performedthe same tasks as the laid-off employees(Tr 79)The record also disclosed that the Company had long used temporary labor fromoutsidemanpower agenciesOn the otherhand I find thatGoodrow stestimonyexplaining the circumstances of such use both before and after the disputed layoffs was elusive and conclusionary In these circumstances and inthe absence of any supporting business records on this subject I find thatGoodrowhad not adequately explained the hiring of temporary employeesafter the layoffschange resulted inMarangoni s transfer from qualitycontrol back to the production floorThe total record persuades me and I find that Goodrow merely seized on this unsubstantiated assessment asa pretext to shield his discriminatory motive Thus it isnoted that Goodrow (admittedly) did not communicatehis observations to Marangoni orally or in writing although he was his immediate supervisor from January1986 until June or July 1986 7 In June or July 1986 andfor the next 5 months Goodrow was section manager ofmaterials and operations at the Fairlawn facilitywherehe spent the great majority of his time During thatperiod he no longer possessed any supervisory responsibilitiesover the production employees at the MedinaplantYet, notwithstanding this 5 month hiatus, Goodrow made the decision on his own without consultingPlantManager Speck or seeking input from any othermanagerial or supervisory official at Medina In the circumstances of this case I find Goodrow s failure to doso tends to militate against the legitimacy of his actionIndeed,Goodrow acknowledged that, subsequently,Speck told him that he would not have laid off Marangone In fact Speck volunteered assistance to Marangoniand provided him a highly favorable letter of recommendation (G C Exh 10) There, Speck, Goodrow s successor as manager, materials and operations, wrote, interalia, asfollows[Marangoni] has also shown us the willingness to gothe extra mile to complete a particularly difficult assignment It has been a pleasure to work with Joeand I am sure he would provide a positive contribution to your organizationMarangoni had been employed by Respondent since1980On Marangoni s return to the production floor in1986 he resumed his lead responsibilities and at times inthe absence of the plant manager he and one or twoother leadmen assumed charge of the Medina facilityYet no warning or notice was provided Marangoni thathe was to be permanently laid off until so informed byGoodrow on November 6, 1986, Marangoni s last day atworkIn the total circumstances of this case noting particularly a complete absence of corroborative testimony orsupporting documentary evidence in any probative senseIfind that Goodrow would not have selected Marangonifor layoff absent his ACE activities As the Respondenthas failed to satisfy itsWright Lineburden I find thatMarangoni was laid off in violation of Section 8(a)(3)and (1) as allegedFor reasons stated previously, I have also found thattheGeneral Counsel has established a prima facie caseregarding Heyburn As to Heyburn, I also find that theRespondent has failed to demonstrate that it would haveselected him for layoff absent his ACE activities'Goodrowlastevaluated Marangoni back in 1984beforethelatterwaspromoted to quality controlThereGoodrownoted in an otherwisehighly favorableevaluation thatMarangonicouldbe moody HoweverGoodrowalsoindicated thatMarangonigets alongwell withhis peers andthat his overall performanceisvery good (G C Exh 5 ) TLT BABCOCK INCAs noted previously, Goodrow testified that he knewalmost immediately that Heyburn would be one of thetwo production employees selected Goodrow was cognizant of the fact that Heyburn had not been at worksince October and that over the past 3 years he had thepoorest attendance of all production employees In support thereof the Respondent produced summary documents showing that Heyburn missed far more days atwork than employees Piggott and Rodriguez, both ofwhom also had poor attendance records The documentsshow the hours lost for Heyburn, Piggott, and Rodriguezfor the years 1984 1985, and 1986 (R Exhs 3 and 4)Ifind that the aforenoted exhibits, without more, areof little probative value Thus,it isnoted that no recordswere offered comparing Heyburn s attendance with theremaining10 production employees for the same periodAdmittedly, these documents were not relied on by Goodrow and were not in existence when he made his socalledvalue analysisIn fact, Goodrow had not seenthese documentsuntil some2 days before the instanthearingMoreoverit isnoted,inter alia, that both Piggott and Rodriguez missed approximately three and fourtimes as manyhours respectively than had Heyburn in1985 (Piggott missed 371 hours, Rodriguez 478 hours,and Heyburn 124 hours)Heyburn had been employed by Respondent since July18, 1977 in a variety of tasks at both locations and wasthe third highest paid production employee at the time ofthe disputed layoff According to Goodrow Heyburn sskillsmost approximated employees Askew and Ward,but they were more reliable I find Goodrow s unsubstantiatedassessmentof Ward as essentially self servingand incredibleIt isnoted that Ward commenced working for Respondent on May 2 1986 Thus I find littlereason to lend credence to Goodrow s description ofWard as a much more reliable employee when he hadonly been employed by Respondent for approximately 6months In this connection, it is noted that for the bulkof that period Goodrow had no supervisory responsibilitiesat the Medina plant and spent most of his time attheFairlawn location In these circumstances and asGoodrow, admittedly, did not seek nor obtain any inputfrom other Medina plant officials regardingWard orother production employees, I reject the reliability factoras not supported by the recordAnother reason cited by Goodrow for selecting Heyburn was his history of horseplayThe record disclosed that on January 22, 1986, Heyburn received hisonly writtenwarning regardingsuch conduct (R Exh5)The warning form providesa noticesequence for asecond and final written warning which Heyburn neverreceivedGoodrow testified about a horseplay incidentinvolving Heyburn and employee Zarbo in the spring of1986 Then, according to Goodrow s limited and conclusionary testimony, he observed Heyburn toss Zarbothrough the shop door into the office area AlthoughGoodrow noted that Zarbo had an injury to his shouldersoon after this incident he did not know whether theinjury was related to the horseplay It does not appearthatGoodrow questioned either employee about that incidentMoreover, there is no evidence tending to showthatGoodrow reprimanded Heyburn either orally or in169writing, although he was still hisimmediatesupervisor atthat time In short, I am unpersuaded that horseplaywas a factor in the selection process as contended byGoodrowAlthough Heyburn s employment history8 is somewhatcheckered (from very good to acceptable), I am persuaded that his ACE activities were factored into his selection and that the Respondent has not met its burden ofshowing that Heyburn would have been laid off notwithstandingsuch activitiesAccordingly, I find that Heyburn was also permanently laid off in violation of Section 8(a)(3) and (1) as allegedCONCLUSIONS OF LAW1TLT Babcock, Inc, Respondent is an employer engaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act2By laying off its employees Joseph Marangoni andGlenn Heyburn because they supported or favored, orRespondent believed that they would support or favorthe unionization of Respondents employees or becausethey engaged in other concerted activities regardingterms and conditions of employment, the Respondentthereby violated Section 8(a)(3) and (1) of the Act3The above described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices, I shall recommend that it berequired to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe ActAs I have found that Respondent unlawfully laid offJosephMarangoni (Marangoni) and Glenn Heyburn(Heyburn) in violation of Section 8(a)(3) and (1) of theAct I shall recommend that the Respondent be orderedto offer Marangoni and Heyburn immediate and full reinstatement to their former positions or if those positionsno longer exist to substantially equivalent jobs withoutprejudice to their seniority and other rights and privileges and to make them whole for any loss of earningsas a result of the discrimination against them with backpay to be computed in the manner prescribed in F WWoolworth Co90 NLRB 289 (1950), with interest to becomputed in the manner prescribed inNew Horizons forthe Retarded 98 AfterHeyburnwaslaid off he asked former plant managerSpeckfora letter of recommendationSpeckasmanager materials and operationsatRespondentsFairlawnlocation provided such a letter (dated December 11 1986)inwhich he stated inter alia thatHeyburnwasa strongassetand that [h]is experience in the assembly and shipping areas was avaluable resource of our MedinaAssemblyPlant(G C Exh 12 )8 In accordance with the Board s decisioninNew Horizons for the ReLarded283 NLRB 1173 (1987) interest on and after January 1 1987shall becomputed at the short term Federal rate for the underpaymentof taxes as set out in the 1986 amendmentto 26 U S C § 6621Intereston amounts accrued priorto January 1 1987 (the effective date of the1986 amendmentto 26 US C § 6621) shall becomputed in accordancewithFlorida Steel Corp231 NLRB 651 (1977) 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI shall also recommend that any reference to Marangoni's or Heyburn s discriminatory layoffs be removedfrom their employment recordsOn these findings of fact and conclusions of law andon the entire record, I issue the following recommendedioORDERThe Respondent, TLT Babcock, Inc, Medina, Ohio,its officers,agents,successors, and assigns, shall1Cease and desist from(a)Laying off or otherwise discriminatingagainst employees because they support or favor, or because Respondent believes that they would support or favor, theunionizationof its employees or because they engage inother concerted activities regarding terms and conditionsof employment(b) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Joseph Marangoni and Glenn Heyburn immediate and full reinstatement to their former jobs or, ifthose jobs no longer exist to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedas a resultof the discrimination against them in themannerset forth in the remedy section of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Preserve and on request, make available to theBoard or itsagentsfor examination and copying, all payroll records social security payment records timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Post at its Medina Ohio plant facility copies ofthe attached notice markedAppendix i t Copies of the10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulationsthe findings conclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesi i If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofnotice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondents authorized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced, or covered byany othermaterial(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complythe United States Court of AppealsEnforcingan Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT lay off or otherwise discriminate againstemployees because they support or favor, or because webelieve they support or favor the unionization of ouremployees or because theyengage inother concertedactivities regarding terms and conditions of employmentWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Joseph Marangoni and Glenn Heyburnimmediate and full reinstatement to their former jobs orif those jobs no longer exist to substantially equivalentpositions,without prejudice to their seniority or anyother rights or privileges previously enjoyed and WEWILL make them whole for any loss of earnings andother benefits resulting from their discharges less anynet interim earnings plus interestWE WILL notify each of them, that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any wayTLT BABCOCK, INC